Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the request for reconsideration received 10/19/2021.
2.	Claims 1-25 are pending in the application. Claims 1, 13, and 25 are independent claims. 
3.	Claims 1-5, 7, 12-17, 19-24, and 25 remain rejected under 35 U.S.C. 103 as being unpatentable over Berger in view of To. Claims 6, 8-11, 18, and 20-23 remain objected to as being dependent upon a rejected based claim but indicated to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


 
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 12-17, 19, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al., PGPub. 2018/0219923 filed (1/31/2017) in view of To et al., PGPub. 2017/0359444 filed (9/22/2016).
In reference to independent claim 1, Berger teaches:
	establish, at a first device, a connection to one or more servers that provide document collaboration services for multiple users to collaborate on a document processed by and stored on the one or more servers (Berger, para. [0020, 0021]) a browser-enabled platform native application that interfaces with a cloud-based collaboration storage system which allows editing capabilities between multiple collaborators. The method commences by providing shared access to a document that is stored in a remote cloud-based shared file facility.
	receiving, at the first device, a first document that represents a recent collaboration state of the document based on changes to the document made by other devices while the first device was not connected to the one or more servers (Berger, para. [0090-0094]) Upon returning to being online, a synchronizing state is entered, during which time the client requests and the server provides changes that had been made to the document during the earlier periods where the user was offline.
	applying, at the first device, one or more changes to the first document, the changes based on one or more commands received at the first device while the first device was not connected to the one or more servers (Berger, para. [0063,0064, 0093, 0097]) In some cases, the change was authored while the client was offline. State supports making changes while offline. Upon returning to being online, a synchronizing state is entered during which time the client requests and the server provides changes that had been made to the document during the period that the user device was offline.
	transmitting, from the first device to the one or more servers, one or more transformed commands that are based on the one or more commands received at the first device while the first 
	The reference to Berger fails to explicitly state transmitting, one or more transformed commands that are based on the one or more commands received at the first device while the first device was not connected to the one or more servers. 
	The reference to To (See To, para. [0004 and 0009]) teaches a means whereby transformations are applied to document changes made at a first device within a realtime collaboration session. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Berger which teaches a means of transmitting changes when a user generates edits while offline with the reference to To which teaches a means of encapsulating changes using transformations since it would have provided an added benefit of structured changes applied to multiple collaborators within a copy of the document. 
In reference to dependent claim 2, Berger teaches:
	Determining whether a second document, which was updated by the first device while the first device was not connected to the one or more servers, will be used to stay current with the recent collaboration state (Berger, para. [0052]) In some cases the service layer queries to the local application cache to access the most recent cached response for the request and returns it to the caller. 
In reference to dependent claim 3, Berger teaches:
	The second document will not be used to stay current based on one or more of a comparison of a revision sequence number associated with the second document to a revision sequence number associated with the first document (Berger, para. [0062-0063]) The system utilizes revision numbers to retrieve a most recent document to be utilized by the document collaboration application.


In reference to dependent claim 4, Berger teaches:
	Wherein the first document is received in response to determining that the second document will not be used to stay current or as a result of a synchronization with a cloud storage platform (Berger, para. [0062-0063]) The system utilizes revision numbers to retrieve a most recent document to be utilized by the document collaboration application.
In reference to dependent claim 5, Berger teaches:
	Where the one or more commands, received at the first device while the first device was not connected to the one or more servers, were applied to the second document prior to establishing the connection to the one or more servers (Berger, para. [0058, 0063]) A cache is utilized to store and retrieve first and second documents for determining a latest revision of the document being edited. The collaboration application will only receive the most recent changes from the cache. 	
In reference to dependent claim 7, Berger teaches:
	Wherein the first document is a server truth document that represents and contains a most recent collaboration state of the collaboration, and changes from all users in the collaboration are represented in the first document (See Berger, para. [0094]) The source of truth for the document data is the server. Observance of the operational transformation protocol keeps multiple clients in synch and establishes concurrence as to the synchronicity of a subject document.
In reference to dependent claim 8, Berger teaches:
	Wherein the first document includes an operation history that is a collection of entries, 
In reference to dependent claim 12, Berger teaches:
	Wherein the first document is received from a cloud storage service server which is distinct from the one or more servers that provide the document collaboration services (See Berger, para. [0006]) a collaboration system that supports collaborative cloud-based document editing from a browser or from a browser-enabled platform native application.
In reference to claims 13-17, 19, and 24, the claims recite similar language and limitations found in claims 1-5, 7, and 12, respectively. Therefore, the claims are rejected under similar rationale. 
In reference to independent claim 25, the claim recites similar language to that of independent claim 1. Therefore, the claim is rejected under similar rationale. 



Allowable Subject Matter
6.	Claims 6, 8-11, 18, and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
7.	Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. Applicant argues on page 11 of the arguments that references to Berger and To do not disclose at least two limitations in the independent claim. The first limitation in question recites the following:
	‘receiving, at the first device, a first document that represents a recent collaboration state of the document based on changes to the document made by other devices while the first device was not connected to the one or more servers’
The examiner disagrees with applicant and points to the cited paragraphs (See Berger, para. 0090-0094) cited in the rejection above. The reference to Berger discloses a means of utilizing an application server and real-time editor server to keep the document in synch between the server and multiple clients 
	The second argument presented on pages 11 and 12 of the response states that the combination of references to Berger in view of To fail to teach ‘transmitting, from the first device to the one or more servers, one or more transformed commands that are based on the one or more commands received at the first device while the first device was not connected to the one or more servers’. The examiner disagrees with applicant and provides the recited sections of Berger (para. 0094-0097) which teach, upon a transition from offline to online, the retained client changes are sent to the server. Thus, the reference utilizes structured commands to send offline changes to the server. The secondary reference was added to provide more specific transformations to the document changes. The reference to To (See To, para. [0004 and 0009]) teaches a means whereby transformations are applied to document changes made at a first device within a real-time collaboration session. Thus, it would have 
	As presently claimed, applicant’s arguments are not persuasive as they relate to independent claim 1. The references to Berger in view of To disclose all of the limitations of the independent claim and thus, the claims, numbered 1-5, 7, 12-17, 19-24, and 25, remain rejected under 35 U.S.C. 103.



Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178